       Case 2:16-md-02724-CMR Document 1701 Filed 03/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION
                                                 MDL NO. 2724
                                                 Case No. 16-md-2724
                                                 HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:
                                                 Civil Action No. 19-cv-2407
 State of Connecticut v. Teva Pharmaceuticals
 USA, Inc.


                                 NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

       Pursuant to Paragraph 7 of Pretrial Order No. 1 (No. 16-md-2724, ECF No. 2) and

Paragraph 12 of Pretrial Order No. 33 (No. 16-md-2724, ECF No. 431), please enter the

appearance of Joshua J. Minkler of Barnes & Thornburg LLP on behalf of Defendant Nisha Patel

in the above-captioned matter.

 March 1, 2021                                    Respectfully submitted,

                                                  By: /s/ Joshua J. Minkler           _
                                                      Joshua J. Minkler
                                                      BARNES & THORNBURG LLP
                                                      11 South Meridian Street
                                                      Indianapolis, Indiana 46204
                                                      Tel: (317) 236-1313
                                                      Fax: (317) 231-7433
                                                      joshua.minkler@btlaw.com

                                                       Counsel for Defendant Nisha Patel
       Case 2:16-md-02724-CMR Document 1701 Filed 03/01/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Appearance was served on

March 1, 2021 via the Court’s electronic filing system on all counsel of record in the above-

captioned action.

                                                   By: /s/ Joshua J. Minkler           _
                                                          Joshua J. Minkler
